Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

A thorough prior art search was conducted in the instant application.  No prior art was found that anticipates or renders obvious the combination of claim elements as presented.  The most relevant art, Fujio et al. (US 2016/0088260), previously cited, discloses some but not all of the current claim elements.

Regarding claim 1, Fujio teaches:
A vehicle periphery display device comprising:
at least one hardware processor configured to implement:
an acquisition portion that acquires a captured image obtained by imaging a periphery of a vehicle with an imaging portion (Fujio: Fig 1-3; [0032]-[0035]: cameras capture vehicle vicinity for image processing; [0089]: signal for traveling course change; Fig 10; S23; [0102]: obstacle sensor); and
a display processing portion that causes a display image including a vehicle image of the vehicle and a periphery image of the vehicle to be displayed on a display portion on the basis of the captured image acquired by the 
the display processing portion causes at least one of a contour guide line representing a contour of the vehicle image (Fujio: Fig 4-6: distance lines 72; [0063]; [0065]) and having a first margin in a vehicle width direction of the vehicle image (Fujio: Fig 4-6: distance lines at intervals beyond/around vehicle; [0066]) and a second margin in an advancing direction of the vehicle image (Fujio: Fig 4-6: distance lines at intervals beyond/around vehicle; [0066]), and a predicted course guide line that is a trajectory drawn by the contour guide line according to movement of the vehicle (Fujio: Fig 4-6: distance lines 72 based on vehicle location, speed and shift information; [0061]; [0063]-[0064]; [0069]; [0082]) to be displayed in the display image (Fujio: Fig 4-7: distance lines 72 are displayed; S18; [0063]), and changes at least one of the first margin and the second margin in a case where the vehicle is turned (Fujio: Fig 4-7; S13-18; [0068]-[0069]; [0071]; [0082]; [0087]-[0090]; changing among the first, second and third indicator settings, and corresponding distance lines, based on vehicle turning),
the display processing portion reduces at least one of the first margin and the second margin in a case where the vehicle is turned, compared with a case where the vehicle advances straight (Fujio: Fig 4-7; SI 3-18; [0068]-[0069]; [0071]; [0082]; [0087]-[0090]; changing among the first, second and third indicator settings, and corresponding distance lines, based on vehicle turning).


the display processing portion causes the contour guide line having the first margin based on a width of a side-view mirror or an electronic mirror of the vehicle image to be displayed in a case where the vehicle advances straight and reduces the first margin by the width of the side-view mirror or the electronic mirror in a case where the vehicle is turned.

Regarding claim 7, Fujio teaches:
A vehicle periphery display device comprising:
at least one hardware processor configured to implement:
an acquisition portion that acquires a captured image obtained by imaging a periphery of a vehicle with an imaging portion (Fujio: Fig 1-3; [0032]-[0035]: cameras capture vehicle vicinity for image processing; [0089]: signal for traveling course change; Fig 10; S23; [0102]: obstacle sensor); and
a display processing portion that causes a display image including a vehicle image of the vehicle and a periphery image of the vehicle to be displayed on a display portion on the basis of the captured image acquired by the acquisition portion (Fujio: Fig 1-3; [0032]: display that shows vicinity image from image processing), wherein
the display processing portion causes at least one of a contour guide line representing a contour of the vehicle image (Fujio: Fig 4-6: distance lines 72; [0063]; [0065]) and having a first margin in a vehicle width direction of the vehicle 
in a case where the vehicle is turned, the display processing portion leaves, in the display image, at least one of the contour guide line and the predicted course guide line whose at least one of the first margin and the second margin has not been changed (Fujio: Fig 4-6: distance lines at intervals beyond/around vehicle; [0066]; Fujio: Fig 4-7; S13-18; [0068]-[0069]; [0071]; [0082]; [0087]-[0090]; changing among the first, second and third indicator settings, and corresponding distance lines, based on vehicle turning);

Fujio fails to teach:


Regarding claim 9, Fujio teaches:
A vehicle periphery display device comprising:
at least one hardware processor configured to implement:
an acquisition portion that acquires a captured image obtained by imaging a periphery of a vehicle with an imaging portion (Fujio: Fig 1-3; [0032]-[0035]: cameras capture vehicle vicinity for image processing; [0089]: signal for traveling course change; Fig 10; S23; [0102]: obstacle sensor); and
a display processing portion that causes a display image including a vehicle image of the vehicle and a periphery image of the vehicle to be displayed on a display portion on the basis of the captured image acquired by the acquisition portion (Fujio: Fig 1-3; [0032]: display that shows vicinity image from image processing), wherein
the display processing portion causes at least one of a contour guide line representing a contour of the vehicle image (Fujio: Fig 4-6: distance lines 72; [0063]; [0065]) and having a first margin in a vehicle width direction of the vehicle image (Fujio: Fig 4-6: distance lines at intervals beyond/around vehicle; [0066]) 

Fujio fails to teach:
in a case where the vehicle is turned, the display processing portion causes a stereoscopic image in which a three-dimensional space including the vehicle image and the periphery image is viewed from a predetermined viewpoint that is shifted toward an opposite side to a turning direction of the vehicle from a reference viewpoint located behind the vehicle image and at a center of the vehicle image in the vehicle width direction, to be displayed on the display portion as the display image.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M PONTIUS whose telephone number is (571)270-7687.  The examiner can normally be reached on M-Th 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V Perungavoor can be reached on (571)272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 





/JAMES M PONTIUS/Primary Examiner, Art Unit 2488